In this proceeding to discipline an attorney upon charges of professional misconduct, the respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. The respondent was admitted to the Bar by this court on August 7, 1942. Generally stated, the charges against him are as follows: (1) converting the trust funds of six clients to his own use and failing to account for the said funds, issuing checks on an account containing insufficient funds, neglecting the interests of these clients, and failing to reimburse a total of $8,190 which he owed to them; (2) after defaulting on a home improvement loan, falsely swearing at a closing on real property, in order to sell the property, that the resulting judgment was against persons of a similar name; (3) falsely testifying before a subcommittee of the Grievance Committee of the Queens County Bar Association and falsely testifying before a Queens County Grand Jury; (4) attempting to impede the Grievance Committee of the Queens County Bar Association in its investigation of a complaint concerning respondent by attempting to induce the complainant not to testify before that committee; and (5) failing to cooperate with the Grievance Committee of the Queens County Bar Association by not replying to six complaints as requested by the committee, giving *851false information to a member of that committee, failing, on three occasions, to meet with the committee’s investigating member, as requested by the committee, and reneging on an agreement with that member to deliver a check in the sum of $3,100 to the Queens County Bar Association, representing the balance due a client. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. The respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Hargett, JJ., concur.